UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 March 20, 2012 Date of report (Date of earliest event reported) HUTCHINSON TECHNOLOGY INCORPORATED (Exact Name of Registrant as Specified in its Charter) Minnesota 001-34838 41-0901840 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 40 West Highland Park Drive N.E., Hutchinson, Minnesota (Address of Principal Executive Offices) (Zip Code) (320) 587-3797 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ý Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01 Other Events. On March 20, 2012, we issued a press release announcing the extension of our previously announced exchange offer and tender offer related to our 3.25% Convertible Subordinated Notes due 2026 until 9:00 a.m., New York City time, on March 28, 2012, and the extension of our previously announced tender offer related to our 8.50% Convertible Senior Notes due 2026 until 9:00 a.m., New York City time, on April 12, 2012. A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits The following exhibits are furnished herewith: Press Release, dated March 20, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUTCHINSON TECHNOLOGY INCORPORATED Date:March 20, 2012 /s/ David P. Radloff David P. Radloff Vice President and Chief Financial Officer EXHIBIT INDEX Number Description Method of filing Press release, dated March 20, 2012. Filed electronically
